DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 10/04/2019, 01/30/2020, 02/09/2021, 06/23/2021 and 02/23/2022 have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matteo D. Pedini (Reg # 66,733) on 08/05/2022.  The examiner’s amendment incorporates allowable matter of claim 2, updates dependencies of claims 3-9 and 13-16 and cancels claim 2.
In claim 1, please replace as follows: 
“1. (Currently Amended) A laminated magnetic inductor comprising: 
a first inner region comprising one or more magnetic layers alternating with one or more insulating layers; 
an outer region comprising one or more magnetic layers alternating with one or more insulating layers, the outer region formed opposite a surface of the first inner region; and 
a second inner region comprising one or more magnetic layers alternating with one or more insulating layers, the second inner region formed opposite a surface of the outer region,
wherein a thickness of an insulating layer in the outer region is greater than a thickness of an insulating layer in either the first or second inner regions.”  
In claim 3, please replace as follows: 
“3.  (Currently Amended)  The laminated magnetic inductor of claim [[2]]1, further comprising: 
a substrate; 
a first dielectric layer positioned between the substrate and the first inner region; 
a second dielectric layer formed opposite a surface of the second inner region; and 
a conductive coil helically wrapping through portions of the first and second dielectric layers”.
In claim 4, please replace as follows: 
“4.  (Currently Amended)  The laminated magnetic inductor of claim [[2]]1, wherein the one or more insulating layers in the first inner region each comprise a thickness of about 0.5 nm to about 20 nm”.
In claim 5, please replace as follows: 
“5.  (Currently Amended)  The laminated magnetic inductor of claim [[2]]1, wherein the one or more insulating layers in the first magnetic stack comprises a thickness of about 1 nm to about 5 nm”.
In claim 6, please replace as follows: 
“6.  (Currently Amended)  The laminated magnetic inductor of claim [[2]]1, wherein a thickness of an insulating layer in the outer region is at least ten times greater than a thickness of an insulating layer in either of the first or second inner regions”.
In claim 7, please replace as follows: 
“7.  (Currently Amended)  The laminated magnetic inductor of claim [[2]]1, wherein the thickness of an insulating layer in the second magnetic stack is at least twenty times greater than a thickness of an insulating layer in the first magnetic stack”.
In claim 8, please replace as follows: 
“8.  (Currently Amended)  The laminated magnetic inductor of claim [[2]]1, wherein the first dielectric layer is opposite a surface of the first magnetic stack”.
In claim 9, please replace as follows: 
“9.  (Currently Amended)  The laminated magnetic inductor of claim [[2]]1, wherein a second dielectric layer is opposite a surface of a third magnetic stack”.
In claim 13, please replace as follows: 
“13.  (Currently Amended)  The laminated magnetic inductor of claim [[2]]1, wherein the one or more magnetic layers in the first magnetic stack comprise cobalt (Co), FeTaN, FeNi, FeAlO, or a combination thereof”.
In claim 14, please replace as follows: 
“14.  (Currently Amended)  The laminated magnetic inductor of claim [[2]]1, wherein the one or more magnetic layers in the first magnetic stack comprises a thickness of about 50 nm to about 500 nm”.
In claim 15, please replace as follows: 
“15.  (Currently Amended)  The laminated magnetic inductor of claim [[2]]1, wherein the one or more insulating layers in the first magnetic stack comprise alumina (A1203), silicon dioxide (SiO2), a silicon nitride, a silicon oxynitride (SiOxNy), magnesium oxide (MgO), or a combination thereof”.
In claim 16, please replace as follows: 
“16.  (Currently Amended)  The laminated magnetic inductor of claim [[2]]1, wherein a first insulating layer among the one or more insulating layers is proximate to a conductive coil of the laminated magnetic inductor”.
Cancel claim 2.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a laminated magnetic inductor comprising: 
a first inner region comprising one or more magnetic layers alternating with one or more insulating layers; 
an outer region comprising one or more magnetic layers alternating with one or more insulating layers, the outer region formed opposite a surface of the first inner region; and 
a second inner region comprising one or more magnetic layers alternating with one or more insulating layers, the second inner region formed opposite a surface of the outer region,
wherein a thickness of an insulating layer in the outer region is greater than a thickness of an insulating layer in either the first or second inner regions.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 3-20 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
8/10/2022

/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837